- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 MECHANICAL TECHNOLOGY, INCORPORATED (Exact name of registrant as specified in its charter) New York 14-1462255 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 325 Washington Avenue Extension Albany, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) or (e), check the following box. ☐ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) or (e), check the following box. ☒ If this form relates to the registration of a class of securities concurrently with a Regulation A offering, check the following box.☐ Securities Act registration statement or Regulation A offering statement file number to which this form relates (if applicable): Not applicable Securities to be registered pursuant to Section 12(g) of the Act: Common Stock Purchase Rights (Title of class) EXPLANATORY NOTE This Form 8-A/A amends the Registration Statement on Form 8-A filed on October 6, 2016 (“the Original Form 8-A”) by Mechanical Technology, Incorporated (the “Company”) with respect to the rights to purchase shares of its common stock (the “Rights”) issued pursuant to the Rights Agreement dated as of October 6, 2016, between the
